Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-10, 14-15, 17 and 19-24 are pending.
Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 9-10, 14-15, 17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-25 of U. S. patent application No. 15/445,431, is withdrawn because the Applicants have submitted a Terminal Disclaimer under 37 C.F.R. § 1:321(c) in the response filed on 05/19/2021.
Please note that the terminal disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.
The rejection of claims 9-10, 14-15, 17 and 19 on the ground of nonstatutory double patenting as being unpatentable over: i) claims 1-16, 19 and 21-25 of U. S. patent application No. 15/445,513; ii) claims 1-20 of U. S. patent No. 6,339,054; and iii) claims 1-17 of U. S. patent No. 10,426,162, is withdrawn because of the Applicants’ amendment of claim 9 to newly recite the limitation of: a) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; b) an anionic surfactant selected from the group consisting of the list disclosed therein; and c) a C12 cocoamine oxide and an alkylpolyglycoside of formula RO(G)z.

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
withdrawn because of the Applicants’ amendment of claim 9 to newly recite the limitation of poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride, and cancellation of claims 11-13.
The rejection of claims 9-10, 14-15, 17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the Applicants’ amendment of claim 1 to newly recite poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride and cancellation of claims 11-13.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 9-10, 14-15, 17 and 19 under 35 U.S.C. 103 as being unpatentable over Levitt (US Pub. No. 20020128169, published 09/12/2002, cited in the previous Office action) in view of Scheuing (US Pub. No. 20100160201, published 06/24/2010, cited in the previous Office action), is withdrawn because of the Applicants’ amendment of claim 9 to newly recite the limitation of: a) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; b) an anionic surfactant selected from the group consisting of the list disclosed therein; and c) at least two nonionic surfactants selected from the group consisting of a C12 cocoamine oxide and an alkylpolyglycoside of formula RO(G)z.
Response to Applicants’ Arguments/Remarks
Applicants’ arguments filed on 05/19/2021 (see pages 8-13 of Remarks), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 9 to newly recite the limitation of: a) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; b) an anionic surfactant selected from the group consisting of the list disclosed therein; and c) at least two nonionic 
Applicants’ amendments filed on 05/19/2021, have been fully considered. Applicants have amended claims 9, 14-15, 17 and 19-21. Applicants have cancelled claims 11-13 and 18. Claims 20-24 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected invention. Therefore, claims 9-10, 14-15, 17 and 19 are currently drawn to the elected species and are the subject of the Office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 06/24/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Objections
Claim 9 is objected to because the recitation of: i) “an anionic surfactant comprising …” in lines 4-5; ii) “at least two nonionic surfactant comprising …” in lines 7-11; and iii) “an additional functional ingredients comprising ….” in lines 12-16, is improper Markush language which should be in alternative language, i.e., “selected from the group consisting of ……..” A claim element defined by selection from a group of alternatives (a Markush grouping) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. See MPEP § 803.02 and MPEP § 2111.03. Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10, 14-15, 17 and 19 depend from claim 9 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
Claim 9 is indefinite for the recitation of a genus of “a C12 cocoamine oxide”, because person skilled in the art cannot reasonably determine the meets and bounds of this limitation. 
The recited genus of “a C12 cocoamine oxide”, requires a definite chemical structure for what the nonionic surfactant is. However, recited genus of “a C12 cocoamine oxide” lacks chemical structural information for what the “a C12 cocoamine oxide” is, and chemical structures are highly variant and encompass a myriad of possibilities. Accordingly, without a definite chemical structure for what the “a C12 cocoamine oxide” is, one skilled in the art cannot reasonably determine the meets and bounds of claim 9.
The Examiner would like to recommend that Applicants amend claim 9 so that the claim recites a C12 cocoamine oxide of a specific structure or formula. Appropriate correction is required.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 14-15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10, 14-15, 17 and 19 depend from claim 9 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants’ Response filed on 05/19/2021, has introduced new matter. Applicants have amended claim 9 to newly recite the limitation of a genus of “a C12 cocoamine oxide”. 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

The Applicants cite the specification at page 54, line 28, as allegedly providing support for the claimed genus of “a C12 cocoamine oxide” (see page 9 of Remarks filed on 05/19/2021).
The recited genus “a C12 cocoamine oxide”, requires a definite chemical structure for what the quaternary ammonium compound is. However, the “a C12 cocoamine oxide” lacks chemical structural information for what the “a C12 cocoamine oxide” is, and chemical structures are highly variant and encompass a myriad of possibilities.
The specification at page 54, line 28, only discloses Barlox 12, as a commercially available example of a C12 cocoamine oxide surfactant. 
Barlox 12 has CAS registry number 1643-20-5 and is also known in the art by its chemical name lauryl dimethylamine oxide or dimethyldodecylamine N-oxide (Applicants’ elected nonionic surfactant, see reply filed on 05/31/2019). Please see attached RN1643-20-5 (available 11/16/1984) and Figure 1 below for structure depiction.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
A review of the specification fails to provide any support for a description of structural characteristics that are required for the recited genus of “a C12 cocoamine oxide”. The specification provides insufficient written description to support the genus of “a C12 cocoamine oxide”, encompassed by the claim. 
Therefore, the Applicants’ amendment of claim 9 to newly introduce the limitation of a genus of “a C12 cocoamine oxide”, is considered as new matter. Applicants are required to provide sufficient written support for the limitations recited amended claim 1 in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of a genus of “a C12 cocoamine oxide”. 
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.




Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levitt (US Pub. No. 20020128169, published 09/12/2002, cited in the previous Office action) as evidenced by: i) CAS registry number 1643-20-5 (hereinafter, “RN1643-20-5”, available 11/16/1984); and ii) EP1876225A1 (published 01/09/2008), and in view of: i) Duerrschmidt et al (hereinafter, “Duerrschmidt”, US Pub. No. 20130247308, published 09/26/2013); and ii) Scheuing (US Pub. No. 20100160201, published 06/24/2010, cited in the previous Office action).
Independent claim 9 is directed to a non-antimicrobial composition consisting essentially of: 1) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; 2) an anionic surfactant selected from the group consisting of the list disclosed therein; 3) at least two nonionic surfactants selected from the group consisting of a C12 cocoamine oxide and an alkylpolyglycoside of formula RO(G)z; and 4) optionally, an additional functional ingredient selected from the group consisting of the list disclosed therein. The ratio of the amine oxide and the alkylpolyglycoside, is limited to a ratio of about 1:5 to about 5:1.
The composition of claim 9 is further limited to: i) a composition that is free of inorganic metal salts; ii) a composition that is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil; iii) a composition that provides commercially acceptable cleaning performance; and iv) a composition that is effective at low temperature and/or high temperature.
 However, the limitation of: i) a composition that is free of inorganic metal salts; ii) a composition that is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil; iii) a composition that provides commercially acceptable cleaning performance; or iv) a composition that is effective at low temperature and/or high temperature, is a property of a non-antimicrobial composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Accordingly, for the purpose of examination, any non-antimicrobial composition of claim 9 that is free of inorganic metal salts, is included in the interpretation of: i) a composition that is free of inorganic metal salts; ii) a composition that is a solid or liquid concentrate that is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, has a pH of about 1 to about 12 in a use solution, and provides enhanced soil removal with a stabilized foam in the presence of soil; iii) a composition that provides commercially acceptable cleaning performance; and iv) a composition that is effective at low temperature and/or high temperature.
Regarding claim 9 Levitt discloses a cleaning composition comprising: i) at least one anionic surfactant; ii) at least one polyoxyalkylene ammonium cationic surfactant; and iii) optionally, at least one nonionic surfactant. Please see abstract. 
Regarding polyoxyalkylene ammonium compound, Levitt at ¶ 0024, discloses commercially available GlenSurfTM 42, which is known in the art by its chemical name poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (see page 7 of the Office action mailed on 02/19/2011), as a preferred compound.
 Regarding anionic surfactant, Levitt at ¶ 0084, discloses sodium lauryl ether sulfate (Applicants’ elected anionic surfactant, see reply filed on 05/31/2019). 
Regarding the “at least one nonionic surfactant”, Levitt at ¶ 0083, discloses lauryl dimethylamine oxide (dimethyldodecylamine N-oxide, i.e., Applicants’ elected nonionic surfactant, see reply filed on 05/31/2019). Lauryl dimethylamine oxide is also known as Barlox 12, as evidenced by RN1643-20-51. Barlox 12 (a C12 amine oxide, see Figure 1 above), is a cocoamine oxide, as evidenced by EP1876225A12. It is also noted that the specification at page 54, line 28, also teaches Barlox 12 as a C12 cocoamine oxide. Therefore, Levitt as evidenced by RN1643-20-5 and EP1876225A1, teaches a C12 cocoamine oxide that can be employed in a cleaning composition.
The composition of Levitt as evidenced by RN1643-20-5 and EP1876225A1, does not require that inorganic metal salts must be included. 
Levitt discloses a formulation within the scope of the invention comprising: i) polyoxyalkylene ammonium compound; ii) anionic surfactant and iii) two anionic surfactants. Please see, for example: i) ¶ 0083, formulation T-2, wherein: a) fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (an amine oxide), represent two nonionic surfactants (see ¶ 0033); and b) sodium dodecyl benzene sulfonate represents an anionic surfactant (see ¶ 0030); ii) ¶s 0084-0085, formulations T-3 to T-4; and iii) ¶s 0093-0094, wherein the polyoxyalkylene ammonium compound is GlenSurfTM 42.
Levitt discloses that a composition comprising GlenSurfTM 42 in the present invention, was found to provide a significant and unexpectedly enhanced effect in the overall performance (emphasis added, see ¶ 0033).
Levitt discloses, wherein the composition may be provided in a concentrate liquid, powder, solid or ready to use formulation (see ¶ 0017). Levitt discloses, wherein the ratio of concentrate to water may be diluted to any amount such as 1:2, i.e., 33% (see ¶ 0036). Similar to the Applicants (see instant specification at, for example, page 1), Levitt at ¶s 0017 and 0022, discloses the utility of the composition in cleaning a wide range of soil-film, dirt, oils, deposits and the like from hard surfaces with minimal damage to the surface.
Levitt as evidenced by RN1643-20-5, differs from the invention of instant claim 9 only insofar as Levitt as evidenced by RN1643-20-5, does not explicitly disclose an alkylpolyglycoside among the at least one nonionic surfactants.
However, Levitt discloses that nonionic surfactants are well known in the art and include, but not limited to, for example, alcohol alkoxylates, alkoxylated amines, amine oxides and the like. Please see ¶ 0033. Levitt discloses exemplary composition comprising two nonionic surfactants, i.e., fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (an amine oxide). Please see ¶ 0083, Example T-2. Accordingly, at the time the instant invention was filed, it would have been obvious to a person of the ordinary skill in the art that Levitt envisioned the at least one nonionic surfactant to include all functionally equivalent nonionic surfactants.
Duerrschmidt is cited for disclosing that suitable alkylpolyglucosides that can be employed as nonionic surfactants in a cleaning composition, satisfy the general Formula RO(G)z, where R is a linear or branched, particularly 2-methyl-branched, saturated or unsaturated aliphatic radical containing 8 to 22 and preferably 12 to 18 carbon atoms and G stands for a glycose unit containing 5 or 6 carbon atoms, preferably glucose. The degree of oligomerization Z is a number between about 1.0 and about 4.0 and preferably between about 1.1 and about 1.4. Please see ¶ 0051. 
Similar to Levitt, Scheuing also relates to a cleaning composition comprising: a) a cationic quaternary ammonium compound; b) a hydrophilic syndetic selected from the group consisting of a list that include an alkylpolyglucoside (see ¶s 0054 and 0063-0065); c) a hydrophobic syndetic selected from the group consisting of a list that include an amine oxide (see ¶s 0066 and 0071); and d) an anionic surfactant selected from the group consisting of a list that include sodium lauryl sulfate (see ¶ 0047).  Each of the alkylpolyglucoside and amine oxide belong to the nonionic surfactant class (see ¶s 0052-055), which can be present in the cleaning composition in an amount ranging from about 0.01 to about 30 wt% (see ¶ 0058). Please also see abstract, ¶s 0002-0003, 0011, 0038-0060. Scheuing teaches that an alkylpolyglucoside can have chain lengths from C10 to C20 (see ¶s 0054 and 0012). Suitable amine oxides include those having the formula R3(OR4)xNO(R5)2, wherein: i) R3 can be, for example, a C8 to C26 alkyl; ii) R4 can be, for example, a C2 to C3 alkylene; ii) X can be from 0 to 5,; and iv) R5 can be, for example, an alkyl. Please see ¶ 0066.  Scheuing at ¶ 0117, teaches lauryl dimethylamine oxide (a C12 cocoamine oxide, see discussions above).
 Regarding certain ratios of components, Scheuing discloses the term: i) “total syndetics”, as referring to the sum of wt% of the hydrophilic syndetics and hydrophobic syndetics in a composition; and ii) “total base surfactant” as referring to the sum of the wt% of anionic surfactant, and any applicable nonionic, amphoteric or cationic surfactants in the composition. In one aspect of the invention, the total Syndetics:total base Surfactant weight ratio is between about 0.001 to about 1.0, or about 0.001 to about 0.9, or about 0.001 to about 0.8, or about 0.001 to about 0.7, or about 0.001 to about 0.6, or about 0.001 to about 0.5, or about 0.001 to about 0.4, or about 0.001 to about 0.3, or about 0.001 to about 0.2, or about 0.001 to about 0.1. In one aspect of the invention, the hydrophilic syndetic:hydrophobic syndetic weight ratio is between about 0.01 to about 3.0, or about 0.01 to about 2.5, or about 0.01 to about 2.0, or about 0.01 to about 1.5, or about 0.01 to about 1.0, or about 0.01 to about 0.9, or about 0.01 to about 0.8, or about 0.01 to about 0.7, or about 0.01 to about 0.6, or about 0.01 to about 0.5, or about 0.01 to about 0.4, or about 0.01 to about 0.3, or about 0.01 to about 0.2, or about 0.01 to about 0.1. Please see ¶s 0078-0079, 0100-0117 and Tables I-XIII. Scheuing discloses a C12 amine oxide and an alkylpolyglucoside present in a ratio of, for example: i) 1:1 (Table XIII, lauryl dimethylamine oxide at 4.0 wt%; C8-C14 alkylpolyglucoside at 5.0 wt%); ii) 1:4 (Table I, formulation B, i.e., Ammonyx at 2.0; Glucopon at 8.0); and  iii) 1:1 (Table I, formulation C, i.e., Ammonyx at 0.7; and AG 6206 at 1.0). Ammonyx is an amine oxide (see Tables XVIV and XXI); Glucopon (see ¶ 0064), is an alkylpolyglucoside; and AG 6206 (see ¶ 0063), is an alkylpolyglucoside.
The recited range of the ratio of an amine oxide to an alkylpolyglycoside in claims 9 and 15, are art-recognized variables (see discussions above). Therefore, the selection specific amount of an amine oxide and an alkylpolyglucoside employed, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when making the determination of a specific amount of an amine oxide and an alkylpolyglucoside, would have included, but not been limited to, the type of surface, severity of the accumulation of the soil, dirt, oils or grease on the surface to be cleaned and the solubility of the “an amine oxide and an alkylpolyglucoside” in the composition. For each application, the optimum amount of an amine oxide and an alkylpolyglucoside employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the Levitt and Scheuing disclosures. Thus, the specific amount of an amine oxide and an alkylpolyglucoside that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Levitt as evidenced by RN1643-20-5 with Scheuing and Duerrschmidt in order to arrive at a cleaning composition consisting essentially of: i) polyoxyalkylene ammonium compound such as poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; ii) anionic surfactant such as  sodium lauryl ether sulfate; and iii) the at least one nonionic surfactant consisting of an amine oxide such as lauryl dimethylamine oxide (a C12 cocoamine oxide, see discussions above) and an alkylpolyglucoside (e.g., a C12 alkylpolyglucoside, see discussions above). 
This is because Levitt discloses a formulation within the scope of the invention comprising: i) polyoxyalkylene ammonium compound such as poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride (see discussions above); ii) anionic surfactant such as  sodium lauryl ether sulfate (Applicants’ elected anionic surfactant, see discussions above) and iii) two anionic surfactants such as fatty alcohol ethoxylate propoxylate and lauryl dimethylamine oxide (a C12 cocoamine oxide, see discussions above). Levitt discloses that at least one nonionic surfactants well known in the art, can be employed in a cleaning composition (see discussions above).
 Furthermore: 
1) Duerrschmidt discloses that suitable alkylpolyglucosides that can be employed as nonionic surfactants in a cleaning composition, satisfy the general Formula RO(G)z, recited in instant claim 9 (see discussions above); and 
2) Scheuing discloses that an amine oxide such as lauryl dimethylamine oxide (a C12 cocoamine oxide, see discussions above) and an alkylpolyglucoside (e.g., a C12 alkylpolyglucoside, see discussions above), can be employed as nonionic surfactants in a cleaning composition (see discussions above). 
The selection of a cleaning composition, wherein the nonionic surfactant is lauryl dimethylamine oxide (a C12 cocoamine oxide, see discussions above) and an alkylpolyglycoside (e.g., a C12 alkylpolyglucoside, see discussions above), would have been obvious to the skilled artisan. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in cleaning a wide range of soil, dirt, oils and grease from a surface to be cleaned. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding the requirement that the composition of instant claim 9 is soluble in water at an actives level of at least 18% without the addition of a viscoelastic reducing agent, it is noted that the Applicants (see instant specification at page 16, lines 8-10), state: 
“In a further aspect, the compositions are free of any added viscoelastic reducing agent, including for example ethanol, propylene glycol, glycerin, inorganic salts (e.g. sodium chloride) or the like”.

 The composition of Levitt as evidenced by RN1643-20-5 (see discussions above), does not require that “ethanol, propylene glycol, glycerin, inorganic salts (e.g., sodium chloride)”, or “the like”, must be included. 
Furthermore, regarding claim 9, the recited wherein clauses (see discussions above), are the properties of a composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Since Levitt as evidenced by RN1643-20-5, in view of Duerrschmidt and Scheuing combined to disclose a composition of claim 9 (see discussions above), the composition of Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing must necessarily exhibit the same properties recited in claim 9
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claims 9 and 15 are obvious over Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing.
Regarding claim 10, Levitt discloses active levels of 33% (see discussions above).
Regarding claim 14, Levitt discloses sodium lauryl ether sulfate (see discussions above).
Regarding claim 17, the recitations of “wherein the composition provides in a use solution from about 1 ppm to about 500 ppm of the poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride, from about 10 ppm and about 500 ppm of the anionic surfactant, and from about 1 ppm and about 1 ppm to about 500 ppm of the nonionic surfactant, and wherein pH of the use solution is between about 6 and about 10”, are the properties of a composition of claim 9, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Since Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing combined to disclose a composition of claim 9 (see discussions above), the composition of Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing must necessarily exhibit the same properties recited in claim 17.
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claim 17 is obvious over Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing.
Regarding claim 19, Levitt discloses, wherein: i) anionic surfactant can be in an amount of about 25% (see reference claims 13-14); ii) nonionic surfactant can be in an amount of about 25% (see reference claims 13-14); and iii) quaternary ammonium compound can be in an amount of about 20% (see reference claims 13-14).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to Applicants’ Arguments/Remarks.
§ IIIA, pages 9-11
Applicants allege that Levitt and Scheuing fail to teach, suggest or provide all of the elements recited in the instant claims (see pages 9-11 of Remarks filed on 05/19/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the instant invention (e.g., claim 9), claims a non-antimicrobial composition consisting essentially of: 1) poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; 2) an anionic surfactant selected from the group consisting of the list disclosed therein; 3) at least two nonionic surfactants selected from the group consisting of a C12 cocoamine oxide and an alkylpolyglycoside of formula RO(G)z; and 4) optionally, an additional functional ingredient selected from the group consisting of the list disclosed therein.
Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing combined to teach the invention of claim 9 (see discussions above).
Applicants’ arguments alleging that because Levitt requires an alkaline agent, Levitt cannot provide for a composition free of inorganic metal salts (see pages 10-11 of Remarks filed on 05/19/2021), have been fully considered but they are not found to be persuasive.
This is because Levitt teaches that an alkaline agent (to provide a pH of about 9 to about 13, when the finished product is diluted in water) may comprise any of the many alkaline agents known in the art, which include, for example, NaOH and KOH. Please see abstract and ¶ 0034. NaOH and KOH are inorganic metal bases, not inorganic metal salts. Therefore, the composition of Levitt does not require that inorganic metal salts must be included. 
§ IIIB, pages 11-13
Applicants argue on the grounds of what appears to the Applicants’ position alleging that the instant claims are non-obvious over the cited references because: 
1) the goal of the claimed composition is to provide highly concentrated, high-foaming compositions that have the ability to form super-concentrates while maintain low viscoelasticity and soil removal efficacy comparable to, or better than commercially available detergents  (see pages 11-12 of Remarks filed on 05/19/2021);
2) an exemplary composition of instant claim 9, was found to provide a significant and unexpectedly enhanced effect in the overall performance. Applicants cite Example 4 of the specification. Please see pages 12-13 of Remarks filed on 05/19/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive because Levitt as evidenced by RN1643-20-5 in view of Duerrschmidt and Scheuing combined to teach the invention of claim 9, wherein the composition may be provided in a concentrate liquid, powder, solid or ready to use formulation. Please see discussions above. Levitt also discloses that a composition comprising GlenSurfTM 42 (poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride, see discussions above), was found to provide a significant and unexpectedly enhanced effect in the overall performance (see ¶ 0033).
Regarding the advantageous results alleged by the Applicant for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness rejection. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02(b). The claims must be commensurate in scope with any evidence of unexpected results. See MPEP 716.02(d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case, Applicants’ Example 4 (see specification at pages 60-64), relates to: 
1) Table 3A i.e., formulations employing two nonionic surfactants (APG and Barlox 12, a C12 amine oxide), SSLES (anionic surfactant) and CC-42, i.e., poly[oxy(methyl-1,2-ethanediyl)], α-[2-(diethylmethylammonio)ethyl]-ω-hydroxy chloride; and  
2) Table 3B, i.e., formulations employing two nonionic surfactants (APG and Barlox 14, a C14 amine oxide), SSLES (anionic surfactant) and CC-42.
However the Table 3A data fails to reveal: i) a specific APG (alkylpolyglucoside), for any meaningful interpretation of APG component limitation according to the formula RO(G)z, recited in instant claim 9; and ii) the specific amounts for a specific APG and Barlox 12, which are within the amine oxide and APG ratio limitations of about 1:5 to about 5:1, recited in instant claim 9. Furthermore, SSLES is not among the “an anionic surfactant” options recited in instant claim 9. Therefore, Applicants’ Example 4 is not commensurate in scope with the instant claims.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See 1st page.
        2 See ¶ 0056.